Alice Robie Resnick, J.,
concurring.
{¶ 12} I concur in today’s majority opinion. Given the views I expressed in my dissent in DeRolph v. State (2001), 93 Ohio St.3d 309, 344-375, 754 N.E.2d 1184 (“DeRolph III”), I of course agree with this court’s decision to vacate the majority opinion in DeRolph III. I have no desire to reiterate in detail the contents of that dissent, which were consistent with my views in DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733 (“DeRolph I”), and DeRolph v. State (2000), 89 Ohio St.3d 1, 728 N.E.2d 993 (“DeRolph II”). It appears that much of what this court stated in DeRolph I and II has fallen on deaf ears. It is not likely that stating at length the same message once again would have much of an effect; rather, it probably would be preaching to the choir, in that only those whose viewpoints align with mine would listen, and the rest of the members of the General Assembly would continue to do nothing.
{¶ 13} That said, I regret that I must nevertheless write. Even though it seems that everything that can be said in this case has already been said, there is a need to send an additional message to the citizens of Ohio and to respond to the Chief Justice’s critical dissenting opinion. The Chief Justice appears to be sending his own strong message to the General Assembly that there is no need to do anything further in Ohio to provide each child an adequate education, beyond the trivial face-saving changes he proposes.
*438{¶ 14} To that end, the Chief Justice ignores the deficiencies in the legislative response thus far and, as did his majority opinion in DeRolph III, seems to believe that a half-fought battle is equivalent to a resounding victory as long as this court is no longer involved in this case. As one who has also been immersed in this case for a number of years, and as the author of the majority opinion in DeRolph II, I emphatically disagree with the Chief Justice’s view of the legislative initiatives enacted in response to the pronouncements of this court.
{¶ 15} The Chief Justice bemoans the fact that further litigation may be inevitable in light of the decision today, calling that possibility an “unfortunate eventuality.” Infra at ¶ 35 (Moyer, C.J., dissenting). However, what the Chief Justice’s imperceptive view ignores is that as long as the General Assembly does not definitively fix the school-funding problem, which is its task alone, or at least make a realistic effort to do so, further litigation will be inevitable as a matter of course, since the court is the only body that definitively determines the constitutionality of laws.
{¶ 16} In the normal case, when this court finds a particular statute or series of statutes unconstitutional, there is no thought given to retaining jurisdiction, because we assume that our constitutional adjudication will be respected and that if the General Assembly decides to reenact similar legislation, it will take the necessary steps to transform what has been determined to be unconstitutional into something that complies with our Constitution. But as history shows, the General Assembly has never mounted a concerted effort to fix the school-funding crisis and, given the tenor of the Chief Justice’s dissent, will not be expected to put forth a good-faith effort to do so in the future. Given that state of affairs, it does seem likely that further litigation will be forthcoming in the area of school funding, even though it apparently will be under a name other than DeRolph. However, while the Chief Justice sees this situation as “unfortunate,” I view it as inevitable precisely because so long as the system remains unconstitutional, our students’ interests can be furthered only by continuing to press for the reformation of the system.
{¶ 17} As I and other members of this court have repeatedly stated, until a complete systematic overhaul of the system is accomplished, it will continue to be far from thorough and efficient and will continue to shortchange our students. The overreliance on local property taxes is the fatal flaw that until rectified will stand in the way of constitutional compliance. One thing the now-vacated majority opinion in DeRolph III, along with the various accompanying opinions, served to illustrate is that the system we have reviewed simply falls far short of satisfying the requirements of our Constitution. Today’s result drives home that point, albeit belatedly.
*439{¶ 18} The Chief Justice disingenuously tries to blunt the force of this court’s decisions in DeRolph I and DeRolph II by focusing only on the syllabus paragraphs of those two decisions and ignoring the full content and import of what this court actually said. He labels everything beyond the syllabus paragraphs in those two decisions “dicta,” and thereby downplays the clear requirement voiced by the majority opinions in those two cases that our school-funding system will never be truly thorough and efficient until a complete systematic overhaul of the system is accomplished. As the majority states, “ ‘a complete systematic overhaul’ of the school-funding system” surely was the “core constitutional directive of DeRolph F and also was a very large part of DeRolph II. Supra at ¶ 5.
{¶ 19} Of course, the Chief Justice was not in the majority in those two decisions, and his effort to recast this court’s holdings into something more to his liking rings hollow. The Chief Justice’s majority opinion in DeRolph III featured this same transparent ploy to justify his implausible view that a system that he had approved in his dissents in both DeRolph I and DeRolph II had somehow become unconstitutional in his eyes in DeRolph III (even though more improvements to the system had been made since DeRolph ID, unless the further changes ordered by the DeRolph III majority were accomplished.
{¶ 20} In trying to recast the opinions in DeRolph I and DeRolph II into something that he can agree with, the Chief Justice attempts to pass off his own distorted vision of this case as if it were perfectly logical and well reasoned. In my view, today’s decision, by vacating the majority opinion in DeRolph III, gives a fitting burial to an initiative of this court that was ill advised from the start.
{¶ 21} It becomes obvious that the only practical solution to the dilemma posed by this case lies with the citizens of Ohio. The voters of Ohio have the power to pass a constitutional amendment to the Thorough and Efficient Clause, Section 2, Article VI of the Ohio Constitution, which for all time will require an adequate amount of funding to be spent on every Ohio student regardless of where in the state that child resides. A constitutional amendment is necessary to remedy the General Assembly’s failure to perform its responsibilities.
{¶ 22} One possibility for amending the Thorough and Efficient Clause would be to adopt a requirement of a specific dollar amount of spending for each pupil and a formula for arriving at that number that would ensure that each district has sufficient funds to operate effectively year after year. In that scenario, it would be necessary to include a provision for adjusting the specific dollar amount, to keep pace with inflation and with any other changes in costs that may occur. In this way, if the per-pupil spending is established at an adequate level, overrelianee on local property taxes will be eliminated. The state will thereby be *440required to fund the system at a level that complies with the specific constitutional mandate.
{¶ 23} I do not lightly advocate amendments to our state’s Constitution, which already seems to be more detailed in many areas than it should be. However, in the school-funding area, the stakes are sufficiently high that I do not hesitate to make an exception in view of the General Assembly’s reluctance to act. Our education system is the backbone of our democracy and the future of our state. We must give each student a realistic opportunity to succeed, and our current funding system does not do so. This continuing untenable situation has been allowed to endure for far too long, and far too many students have been shortchanged.
{¶ 24} A majority of this court now corrects a situation that was created simply by a desire for an expedient resolution of this case. Because the current school-funding legislation falls well short of satisfying the requirements of our Constitution, I concur in today’s decision and strongly encourage the citizens of Ohio to pursue a constitutional amendment that the General Assembly will not be able to ignore.